DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PTC THERAPEUTICS, INC. WO 2016/196386 A1 (PTC) and Hoffmann-La Roche Inc. US 2017/0001995 A1 (Roche) in combination.
Claims 1-8 are drawn to a method for modifying RNA splicing comprising contacting a pre-mRNA transcript with a compound of Formula (I) or a form thereof.
PTC teaches a method for modifying RNA splicing in order to produce a mature mRNA transcript having an IExon, the method comprising contacting a pre-mRNA transcript with a compound (see Abstract – methods for modulating the amount of a product of a gene, wherein a precursor RNA transcript transcribed from the gene contains a REMS, and the methods utilizing a compound described therein (e.g., a compound of formula 
    PNG
    media_image1.png
    180
    181
    media_image1.png
    Greyscale
; see [0008])), wherein the pre-mRNA transcript comprises two exons and an intron, wherein a first exon is upstream of the intron and a second exon is downstream of the intron, wherein the intron comprises in 5' to 3' order: a first 5' splice site, a first branchpoint, a first 3' splice site, an intronic recognition element for splicing modifier (IREMS), a second branchpoint, and a second 3' splice site.

    PNG
    media_image2.png
    291
    593
    media_image2.png
    Greyscale

Figures 1A-1D depict representative schematics of splicing mediated by REMS [0034]. 5'SS is 5' splice site. 3'SS is 3' splice site. Splicing events mediated by REMS are illustrated by solid lines, splicing events not mediated by REMS are illustrated by dashed lines. 
PTC is drawn to a recognition element for splicing modifier (otherwise referred to as "REMS") that plays a role in the recognition of a compound described therein [0005]. In a specific embodiment, the REMS has the nucleotide sequence GAgurngn at the RNA level, wherein r is A or G (i.e., a purine nucleotide) and n is any nucleotide (see claims 1-2). In another specific embodiment, the REMS has the nucleotide sequence GAguragu (see claims 3, 6) at the RNA level, wherein r is A or G. In another specific embodiment, the REMS has the nucleotide sequence ANGAgurngn (e.g., instant SEQ ID NO: 4; see claims 4, 7) at the RNA level, wherein r is A or G (i.e., a purine nucleotide) and n or N is any nucleotide. In a preferred embodiment, the REMS has the nucleotide sequence ANGAguragu (e.g., instant SEQ ID NO: 28; see claims 5, 8) at the RNA level, wherein r is A or G and N is any nucleotide. In a specific embodiment, the REMS is located in the 5' splice site. In certain embodiments, the REMS is located within an exon, such as in FoxMl exon 7a. Without being bound by any theory or mechanism, it is believed that compounds described therein increase the affinity of the interaction between Ul snR P and the nucleotides ANGA of the REMS. This belief is based, in part, on the recognition that REMS comprises the Ul snRNP binding site.
In some embodiments of PTC, an artificial gene construct is produced as follows: a nucleotide sequence encoding a REMS is introduced upstream of a nucleotide sequence encoding a branch point and a 3' splice site of genomic DNA or DNA, wherein the DNA encodes two or more exons and an intron(s) [00789]. PTC further teaches that REMS is located within FoxM1 exon 7a (para [0044], the REMS is located within an exon, such as in FoxM1 exon 7a. Without being bound by any theory or mechanism, it is believed that compounds described therein increase the affinity of the interaction between U1 ssnRNP and the nucleotides ANGA of the REMS. This belief is based, in part, on the recognition that REMS comprises the U1 snRNP binding site.).
PTC differs from the instantly claimed invention in that PTC does not explicitly teach a compound of instant Formula (I); however, this deficiency would have been obvious in view of the teachings of Roche.
Roche relates to a FoxM1 gene splicing modifier selected from a compound of formula (I) or of formula (VI) [0002]. 

    PNG
    media_image3.png
    128
    302
    media_image3.png
    Greyscale

Roche provides compounds for modifying splicing of the FoxM1 gene for use in the treatment, prevention and/or delay of progression of cancer, wherein the compounds induce a transcriptionally inactive FoxM1 variant [0063]. Roche teaches a compound modifying splicing of the FoxM1 gene [0013]. Human fibroblasts were incubated with compounds of Roche at different concentrations for 24 hours, and changes in FoxM1 FL (containing exon Vila) and FoxM1_Vila (lacking exon Vila) mRNA expression were assessed by RT-qPCR [0012 – 0013]. Roche further discloses Compounds 1-14 [1051 – 1065] which are all embraced by instant Formula (I).
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because PTC and Roche are each drawn to a recognition element for splicing modifier. They are from the same field of endeavor, and/or are reasonably pertinent to a method for modifying RNA splicing comprising contacting a pre-mRNA transcript with a compound of Formula (I) or a form thereof.
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a compound of formula 
    PNG
    media_image1.png
    180
    181
    media_image1.png
    Greyscale
 in the method of PTC with a compound of Roche (e.g., Compounds 1-14) with a reasonable expectation of success. The compounds of PTC and Roche were recognized in the art at the time of filing as being FoxM1 gene splicing modifiers. Thus, one of ordinary skill in the art would have had a reasonable expectation that a compound of Roche could be employed in the method of PTC successfully for modifying RNA splicing. The simple substitution of one known element for another to obtain predictable results is prima facie obvious. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
All of the instant limitations are taught by the combination of PTC and Roche. A person of ordinary skill in the art would have had a reason to combine the teachings of PTC and Roche. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of PTC and Roche. Thus, claims 1-8 would have been obvious based on the preponderance of the evidence.

Conclusion
Claims 1-8 are pending. Claims 1-8 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/